



COURT OF APPEAL FOR ONTARIO

CITATION: Marshallzehr Group Inc. v. Ideal (BC) Developments
    Inc., 2021 ONCA 299

DATE: 20210505

DOCKET: C68419

Rouleau, Brown and Miller JJ.A.

BETWEEN

Marshallzehr Group Inc.

Plaintiff/Defendant by
    Counterclaim

(Respondent)

and

Ideal
    (BC) Developments Inc., Ideal (BC2) Developments Inc., 2490568 Ontario
    Inc., 2490564 Ontario Inc. IDEAL Developments Inc., and Shajiraj Nadarajalingam

Defendants/Plaintiffs by Counterclaim

(Appellants)

Mark A. Russell, for the appellants

Stephen Schwartz, for the respondents

Heard: March 29, 2021 by video conference

On appeal from the judgment of Justice Paul M. Perell of
    the Superior Court of Justice, dated March 11, 2020, with reasons reported at
    2020 ONSC 1547, 100 B.L.R. (5th) 66.

COSTS ENDORSEMENT

[1]

The appellants, Ideal (BC) Developments Inc., Ideal (BC2) Developments
    Inc., 2490568 Ontario Inc., 2490564 Ontario Inc., Ideal Developments Inc., and
    Shajiraj Nadarajalingam (hereafter collectively Ideal), seek partial
    indemnity costs of their appeal in the amount of $12,072.87. On its part, the
    respondent, MarshallZehr Group Inc., seeks partial indemnity costs of the
    appeal of $7,735.98.

[2]

Although Ideal was not fully successful on its appeal, it did succeed in
    significantly reducing the amount of the judgment against it. In those
    circumstances, Ideal is entitled to costs of the appeal fixed in the amount of
    $10,000, inclusive of disbursements and applicable taxes. We do not interfere
    with the cost award made by the motion judge.

Paul Rouleau J.A.

David Brown J.A.

B.W. Miller J.A.


